          Case 1:19-cv-09439-PKC Document 105 Filed 01/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 :       19 Civ. 09439 (PKC)
                                                                        :
                           - against -                                  :       ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC. :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x

                                           NOTICE OF MOTION

        PLEASE TAKE NOTICE that Non-Party

(previously identified as “Investor F”) 1, upon (1) the accompanying memorandum of law, and (2)

the declaration of                        , dated January 22, 2020, will move this Court before the

Honorable P. Kevin Castel, at the United States Courthouse, Courtroom 11D, 500 Pearl Street,

New York, New York 10007, at such time as the Court may designate, for an order maintaining

under seal a document the Securities and Exchange Commission (“SEC”) previously lodged with

the Court as Exhibit PX31 to the Declaration of Ladan F. Stewart (ECF No. 81) in support of the

SEC’s Motion for Summary Judgment (ECF No. 79), as specified in the memorandum of law

accompanying the instant Notice of Motion.




1
  The SEC previously filed a motion requesting an Order to file under seal and in redacted form on ECF materials
reflecting investor names. (ECF No. 28.) This document continues to redact this information, and related identifying
information. We respectfully submit that these redactions should be maintained for the reasons stated in the SEC’s
prior motion. Moreover, we were subsequently identified with the pseudonym “Investor F” in the Declaration of
Ladan F. Stewart (ECF No. 81) (“Stewart Decl.”). This motion continues to use that pseudonym for the Court’s
convenience and to avoid confusion.
        Case 1:19-cv-09439-PKC Document 105 Filed 01/22/20 Page 2 of 2




Dated: January 22, 2020                    Respectfully submitted,



                                           /s/ Philip M. Bowman
                                           Philip M. Bowman
                                           COOLEY LLP
                                           55 Hudson Yards
                                           New York, NY 10001-2157
                                           (212) 479-6000

                                           Attorneys for Non-Party Investor F




                                     -2-
